ON APPLICATION FOR REHEARING
Decided March 28, 1935
By THE COURT
Submitted on application for rehearing in which it is asserted that the court erroneously assumed that it was conceded by Bittner that Perkins was.his employer within the meaning of .§§1465-60 and 1465-61 GC.
The opinion inadvertently does make th? statement to which counsel for. plaintiff ip error. in the application direct attention. We appreciate that there was an issue.on the question whether or not Perkins .was an employee of Bittner, but the facts were clearly before the court and created ap issue which was within the province of the court acting as a jury, to determine. We can not say that the finding against the plaintiff on this issue is manifestly against the weight of the evidence.
The application for rehearing will- be overruled.
KUNKLE, PJ, BARNES and HORNBECK, JJ, concur.